Citation Nr: 1622639	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  11-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia
					

THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by: Paul D. Bradley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1965 to August 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a July 2010 rating decision of the RO in Roanoke, Virginia.

In July 2014, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.

In a decision dated in October 2014, the Board denied these issues.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in December 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's October 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.


FINDINGS OF FACT

1.  The Veteran did not have qualifying service in the Republic of Vietnam for purposes of the presumption of exposure to herbicide agents.

2.  The Veteran was not actually exposed to herbicide agents at any time during service.

3.  The Veteran does not have "early onset" peripheral neuropathy, but has delayed onset peripheral neuropathy, as it did not become manifest to a degree of ten percent or more within one year after service separation.  

4.  Peripheral neuropathy and prostate cancer are not related to service.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in service and such incurrence is not presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Prostate cancer was not incurred in service and such incurrence is not presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he incurred prostate cancer and peripheral neuropathy as a result of exposure to herbicide agents used in Vietnam.  The Veteran has proposed several means of exposure to herbicide agents, which the Board will address in turn.

The Veteran has asserted that exposure to herbicide agents should be presumed based on his presence aboard a U.S. Navy Destroyer (U.S.S. Walke (DD-723)), which operated off the coast of Vietnam during the Vietnam War, and which was anchored in Da Nang Harbor in 1966.  The Veteran reportedly assisted in the rescue of a pilot in Da Nang Harbor.  The Veteran has asserted that his presence aboard a ship in Da Nang Harbor should be considered qualifying presence in Vietnam for purposes of the presumptive provisions.  

In addition to presumptive service connection, the Veteran has asserted actual exposure to herbicides, which he asserts were present in the seawater in Da Nang Harbor and the Gulf of Tonkin, to which he was directly exposed.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established a presumption of herbicide exposure applicable to veterans who served in Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases are deemed associated with herbicide exposure, under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

The herbicide-presumptive diseases include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that the Veteran did not set foot onshore in Vietnam, and was not present in the inland waterways of Vietnam, at any time during his service.  Further, the Board finds that a preponderance of the evidence is against any actual exposure to herbicides during the Veteran's service.  

The Veteran's service personnel records do not indicate that the Veteran was ever physically present in the Republic of Vietnam or in the inland waterways of Vietnam for active duty service.  Rather, they show that he served in the U.S. Navy aboard an ocean-going vessel, the U.S.S. Walke.  

While the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these medals recognize service in support of the conflict in Vietnam and participation in major military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010). 

The RO contacted the National Personnel Records Center and verified that there was no record of his service in Vietnam.  While the Veteran participated in a rescue of a downed pilot off the coast of Vietnam in the Gulf of Tonkin, he did not accompany the injured pilot ashore.  While the U.S.S. Walke is confirmed to have had service in the Mekong Delta on September 2, 1969, which is considered an inland waterway, this is after the Veteran's separation from service.  

The Veteran does not contend that he ever went ashore in Vietnam.  In fact, the Veteran testified at the Board hearing that he did not go ashore at any time during service.  This is significant as a veteran must actually set foot within the land borders of Vietnam, to include the contiguous or inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

Service in the waters offshore Vietnam is only qualifying service if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), unless evidence shows that a Veteran went ashore.  VAOPGCPREC 27-97.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 14.507 (2015).

Since issuance of the above-cited General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the interpretation by VA of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, declined to review the case, and the decision of the Federal Circuit in Haas is final.

The Veteran asserts that, because Da Nang Harbor is surrounded by land, his presence there should be considered qualifying service aboard a vessel in the inland waterways of Vietnam.  His agent has argued that under international law, Da Nang Harbor is an inland waterway.  The parties to the December 2015 Joint Motion agreed that remand was appropriate so that the Board could consider recent amendments to VA's treatment of Da Nang Harbor as necessitated by the decision of the Veterans Court in Gray v. McDonald, 27 Vet. App. 313 (2015), which found VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) is arbitrary and capricious insofar as it designates Da Nang Harbor as offshore waters rather than an inland waterway without providing a principled reason for that designation.  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or Harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Therefore, to the extent the Veteran relies on the presence of the U.S.S. Walke in Da Nang Harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus and prostate cancer, do not attach.  

The Board acknowledges that the Veteran has submitted prior Board decisions which appear to find that another veteran's presence aboard a ship anchored in Da Nang Harbor constitutes presence in Vietnam, the Board notes that Board decisions have no precedential value so the fact that the Board granted an appeal with regard to a similar claim cannot be relied on as legal authority for a determination in this case.  See 38 C.F.R. § 20.1303. 

The Veteran has submitted an article of the Blue Water Navy Vietnam Veterans Association which makes the case for inclusion of Veterans who served in the waters offshore Vietnam in the presumption of herbicide exposure.  The Board certainly acknowledges that there are opinions which conflict with VA policy on this question; however, VA policy and regulations clearly exclude the type of service performed by the Veteran in this case from the presumption of herbicide exposure.  It is that policy and those regulations which guide the Board's decision making.  

The Veteran's agent has argued that VA law regarding the definition of inland waterways is not in conformance with the definition of internal waters under international law.  The Board simply notes that VA regulations do not change, amend, or impact upon established policies of international law.  VA regulations govern entitlement to VA benefits.  The fact that international law and VA regulations may use similar terminology does not establish or even suggest that one is, or ought to be, governed by the other.  VA has defined the terms inland waters and non-inland or coastal waters for the purpose of implementing its own regulations.  The terms are not intended to impact relations between nations, but are intended to make reasonable distinctions regarding the likelihood of significant exposure to herbicide agents based on the accepted historical information and scientific data available to VA.  With the exception of deficiencies noted by the Veterans Court in Gray, VA's regulatory scheme has been upheld by the appellate courts governing VA law.  While Gray specifically pertained to VA's definition of inland waters, as noted above, VA has amended its procedures to address the concerns in Gray, which did not pertain to any conflict between VA law and international law.  

Articles submitted by the Veteran detail the activities of the U.S.S. Walke during his tour of duty.  However, none confirms or suggest that the Veteran went ashore in Vietnam or that the U.S.S. Walke was present in the inland waterways of Vietnam during the Veteran's service.  The Board has acknowledged that it was present in the inland waterways after the Veteran's service separation.  

The VA Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  Accordingly, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary's determination not to establish a presumption of exposure for Blue Water veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures.  In this case, the RO has made an administrative determination that the Veteran was not actually exposed to herbicides during his service.  This determination was based on its findings that the Veteran's military occupational specialty, awards, service treatment records and service personnel records do not indicate actual exposure to herbicides.  Indeed, the evidence of actual exposure consists entirely of the Veteran's assertions as to his presence in Da Nang Harbor, and in the waters offshore Vietnam while rescuing a downed pilot.  

The Board finds that the Veteran's assertions that he was exposed to herbicide agents such as Agent Orange while stationed aboard the U.S.S. Walke or in the waters of Vietnam to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance such as Agent Orange.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Veterans Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.

With respect to the Veteran's contention that, due to his close proximity to the Vietnam coast, he was exposed to Agent Orange through the air or through contact with sea water, the Board notes that this matter was settled by Haas.  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a 'bright line' rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Board cannot find the Veteran's assertion that he was exposed to herbicides via wind or sea water off the coast of Vietnam or in Da Nang Harbor to be probative evidence.

The Board also finds that the Veteran does not have the specific type of peripheral neuropathy included in the herbicide-presumptive diseases.  These diseases include early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  The regulations formerly referred to acute and subacute peripheral neuropathy; however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 (hereinafter "Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  

The changes effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  This amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it did not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the last in-service exposure in order to qualify for the presumption of service connection.  In Update 2010, NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 FR 54763-01.  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).  Here, the date of onset is many decades after service separation.  

The Veteran has not asserted that prostate cancer or peripheral neuropathy were incurred in service on a direct basis.  Service treatment records are silent for diagnosis or treatment of prostate cancer or peripheral neuropathy during service.  Private treatment records dated subsequent to service show that the Veteran was not diagnosed with either disorder for decades after separation from service.  

There is no medical opinion that purports to relate prostate cancer to service.  While the Veteran believes that his prostate cancer is related to service, he has based this belief entirely on his asserted exposure to herbicides, which the Board has found to be inaccurate.  

The Board acknowledges that an April 2013 private medical opinion by S. A. S., MD relates the Veteran's peripheral neuropathy to Agent Orange exposure.  The physician opined that the Veteran's axonal and sensory neuropathy is "likely related to Agent Orange exposure."  The basis for this opinion is not stated.  

The Board finds that this opinion carries no probative weight as it is based on an inaccurate factual premise.  The Board has found that a preponderance of the evidence is against actual herbicide exposure.  Accordingly, the April 2013 opinion is not credible evidence of a nexus.  

In light of the findings discussed above, the Board concludes that service connection for prostate cancer and peripheral neuropathy is not warranted.  In reaching these conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on January 2010 and April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran identified records from Dr. K. H. in November 2009.  The RO requested those records and received a response in January 2010 that no records were available.  The Veteran also identified records from Dr. S. B. from a private neurology clinic, and the RO successfully obtained those records.  

The Veteran was not provided VA examinations in connection with his claims.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be medically competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorder for decades after the Veteran's separation from service, and the Board has found the lay statements regarding a nexus between the current disability and service to be speculative.  See 38 U.S.C.A. § 5103A(d); see also Bardwell, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's October 2013 remand instructions by contacting appropriate agencies to obtain information regarding the U.S.S. Walke and its location during the time in question.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for prostate cancer is denied.

Service connection for peripheral neuropathy is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


